Citation Nr: 0621498	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic right thigh and leg superficial varicose veins and 
thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from August 1978 to November 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic right thigh and leg superficial varicose veins and 
thrombophlebitis.  In January 2005, the RO reopened the 
veteran claim for service connection and denied it.  In April 
2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  


FINDINGS OF FACT

1.  In January 1996, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for chronic right thigh 
and leg superficial varicose veins and thrombophlebitis.  In 
January 1996, the veteran was informed in written of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement.  

2.  The documentation submitted since the January 1996 RO 
determination is relevant and probative of the issue at hand.  

3.  Chronic right thigh and leg superficial varicose veins 
and thrombophlebitis were initially manifested during active 
service.  


CONCLUSIONS OF LAW

1.  The January 1996 RO decision which determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic right thigh and leg superficial varicose veins and 
thrombophlebitis is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic right thigh and leg 
superficial varicose veins and thrombophlebitis has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1105 (2005).  

2.  Chronic right thigh and leg superficial varicose veins 
and thrombophlebitis were incurred during active service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.326(a), 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's application to reopen 
his claim of entitlement to service connection for chronic 
right thigh and leg varicose veins and thrombophlebitis, the 
Board observes that the RO issued VCAA notices to the veteran 
in January 2003 and March 2006 which informed him of the 
evidence needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006).  In the instant appeal, 
the veteran was not informed of the specific evidence 
necessary to reopen his claim of service connection for 
chronic right thigh and leg superficial varicose veins and 
thrombophlebitis.  
Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen his claim of entitlement to service connection for 
chronic right thigh and leg superficial varicose veins and 
thrombophlebitis given the favorable resolution below.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2005).  

A.  Prior RO Decisions

In September 1984, the RO denied service connection for 
chronic right thigh and leg superficial varicose veins and 
thrombophlebitis upon its determination that the claimed 
disability existed prior to service entrance and was not 
aggravated during active service.  In October 1984, the 
veteran was informed in writing of the adverse decision and 
his appellate rights.  The veteran did not submit a NOD.  

The evidence considered by the Board in formulating its 
September 1984 rating decision may be briefly summarized.  
The report of the veteran's April 1978 physical examination 
for service enlistment reflects that the veteran neither 
complained of nor exhibited any right lower extremity 
varicose veins and/or thrombophlebitis.  An August 1978 Army 
treatment record states that the veteran was diagnosed with 
right lower extremity varicose veins.  An October 1979 Army 
treatment record states that the veteran was diagnosed with 
right lower extremity varicose veins and questionable 
superficial thrombophlebitis.  A January 1980 Army hospital 
summary indicates that the veteran reported that he 
experienced right leg pain and swelling after exercise during 
basic training.  He was diagnosed with "right-sided 
superficial varicosities, status post superficial 
thrombophlebitis."  The military physicians determined that 
the veteran's disability was "service aggravated" and 
rendered him unfit for further military duty.  A July 1980 
physical evaluation board report states that the veteran's 
remediable right thigh and leg superficial varicosities 
existed prior to service entrance and were not aggravated 
during active service.  An August 1984 VA hospital summary 
states that the veteran was diagnosed with thrombophlebitis.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection.  In January 1996, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic right leg and thigh 
superficial varicose veins and thrombophlebitis.  In January 
1996, the veteran was informed in writing of the adverse 
decision and his appellate rights.  He did not submit a NOD 
with the decision.  No additional documentation was 
considered by the RO in reaching its January 1996 
determination.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2005) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  
The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the January 1996 RO 
decision which determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for chronic right thigh and 
leg superficial varicose veins and thrombophlebitis consists 
of VA clinical documentation, private clinical documentation, 
transcripts of hearings before a VA hearing officer and the 
undersigned Veterans Law Judge, and written statements from 
the veteran, his wife, and his sister-in-law.  An undated 
written statement from the veteran's wife indicates that she 
had known the veteran for over 25 years.  She had never 
observed him to exhibit any right lower extremity 
varicosities prior to service entrance.  A January 2005 
written statement from the veteran's sister-in-law, conveys 
that she had known the veteran for over 25 years.  She stated 
that the veteran exhibited no pre-service leg abnormalities.  

The lay statements as to the preservice condition of the 
veteran's lower extremities constitute new and material 
evidence in that they are of such significance that they must 
be addressed in order to fairly decide the merits of the 
veteran's case.  As new and material evidence has been 
received, the veteran's claim of entitlement to service 
connection for chronic right thigh and leg superficial 
varicose veins and thrombophlebitis is reopened.  


III.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  
A veteran who served during peacetime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in 
examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of 
preservice existence of conditions 
recorded at the time of examination does 
not constitute a notation of such 
conditions", 38 C.F.R. § 3.304(b) (1) 
(1993).  

Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  
 
The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  

Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed  that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  

At the veteran's April 1978 physical examination for service 
enlistment, the military examiner neither diagnosed right leg 
varicose veins or thrombophlebitis nor identified any 
varicosities or other right lower extremity abnormalities.  
The veteran was found to be physically qualified for 
enlistment.  Therefore, the veteran is entitled to the 
presumption of soundness as to right lower extremity varicose 
veins and thrombophlebitis.  Given this fact, it is next 
necessary to determine whether there is clear and 
unmistakable evidence to rebut the presumption of soundness.  

The veteran's service medical records reflect that he was 
repeatedly treated for right lower extremity vascular 
complaints.  The August 1978 treatment record states that the 
veteran complained of painful right lower leg varicose veins 
of two months' duration.  An impression of varicose veins was 
advanced.  A November 1978 treatment record notes that the 
veteran exhibited a protruding right calf vein grouping with 
some clotting.  He presented a history of varicose veins 
"since childhood."  A December 1978 treatment record states 
that the veteran exhibited large varicose veins "over [the] 
entire [right] leg."  The veteran indicated that he had just 
noticed them over the preceding six months.  

The October 1979 treatment entry states that the veteran 
exhibited massive right thigh and calf varicose veins.  An 
impression of questionable superficial thrombophlebitis was 
advanced.  The January 1980 Army hospital summary indicates 
that the veteran was diagnosed with "right-sided superficial 
varicosities, status post superficial thrombophlebitis."  
Treating military medical personnel recommended that the 
veteran undergo a vein stripping procedure.  The veteran 
refused the prescribed treatment.  The veteran's right lower 
extremity disability was found to be "service aggravated" 
and to render him unfit for further military duty.  The 
report of a July 1980 physical examination conducted for a 
medical evaluation board notes that the veteran was diagnosed 
with palpable large, tender, and swollen right thigh and calf 
varicosities which rendered him unfit for retention.  The 
July 1980 physical evaluation board report states that the 
veteran's remediable right thigh and leg superficial 
varicosities existed prior to service entrance and were not 
aggravated during active service.  

The undated letter from the veteran's wife and the January 
2005 written statement from his sister-in-law indicate that 
they had known the veteran for over 25 years and observed 
that the veteran's right lower extremity had appeared normal 
to their eyes prior to service entrance.  At the April 2006 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he had experienced no pre-service 
right lower extremity abnormalities; initially manifested 
symptomatic right leg varicose veins after approximately four 
weeks of active service; and suffered from chronic right 
lower extremity varicose veins and thrombophlebitis 
thereafter.  

The record is devoid of objective clinical evidence of the 
manifestation of chronic right lower extremity varicose veins 
and thrombophlebitis prior to August 1978 when treating 
military medical personnel diagnosed right leg varicose 
veins.  While the November 1978 Army treatment record notes 
that the veteran had varicose veins "since childhood," 
there is no objective evidence of such a disability prior to 
August 1978.  

Even if the service clinical documentation is held to 
establish a pre-service onset of the veteran's chronic right 
lower extremity varicose veins and thrombophlebitis for sake 
of argument, the record establishes that the disability 
initially became objectively symptomatic after service 
entrance.  The disability then progressed to the point where 
a surgical procedure was recommended and it rendered the 
veteran unfit for continued military service.  Such findings 
clearly reflect an inservice increase in the veteran's right 
lower extremity vascular disability picture.  Further, no 
competent medical professional has attributed the inservice 
increase in severity to the disability's natural progression.  
Given these facts, the Board finds that the presumption of 
soundness as to chronic right thigh and leg superficial 
varicose veins and thrombophlebitis has not been rebutted.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  Therefore service connection is warranted for the 
claimed disability based on chronic right thigh and leg 
superficial varicose veins and thrombophlebitis first being 
manifest during active service.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic right thigh and leg 
superficial varicose veins and thrombophlebitis is granted.  



Service connection for chronic right thigh and leg 
superficial varicose veins and thrombophlebitis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


